Opinión concurrente del
Juez Asociado Señor Hernández Denton.
Coincidimos con el resultado expresado en la opinión mayoritaria en cuanto a que este caso se convirtió en aca-démico y que, por ende, no procedía acceder a la solicitud de certificación presentada por el Tribunal de Distrito federal. No obstante, concurrimos por entender que el asunto ante nuestra consideración no amerita que emita-mos una opinión del Tribunal y para expresar nuestro des-acuerdo con la idea presentada por la opinión mayoritaria, sobre que nuestra negativa a contestar la pregunta certifi-cada “se apoya decisivamente ... en el hecho de que la ... cuestión que nos fue certificada por el foro federal, aunque de naturaleza recurrente, está planteada también en otro caso que está pendiente ante nos ...”. Opinión mayoritaria, pág. 576.
Ciertamente, es correcto el resultado al cual llega la opi-nión mayoritaria de que la controversia que origina la cer-tificación de autos es académica. La Regla 27 del Regla-mento del Tribunal Supremo, 4 L.RR.A. Ap. I-A, dispone, en lo pertinente:
(a) Este Tribunal podrá conocer de cualquier asunto que le fuere certificado por ... [un tribunal de distrito federal] cuando así lo solicite [dicho tribunal], de existir ante el tribunal solici-tante cualquier asunto judicial en el que están envueltas cues-tiones de derecho puertorriqueño que puedan determinar el re-sultado del mismo ....
(b) Dicha certificación se formalizará al radicarse la solici-tud, la cual consistirá de una resolución a tales efectos emitida por el tribunal solicitante, sua sponte o a moción de cualquiera de las partes ....
Claramente, al amparo de la Regla 27(a) del Regla-mento del Tribunal Supremo, supra, cuando el pleito se transige ya no existirá ante el foro federal un “asunto ju*577dicial en el que están envueltas cuestiones de derecho puertorriqueño que puedan determinar el resultado del mismo”. La transacción del pleito, por su propia natura-leza, concluyó el caso y determinó su resultado.
La Regla 53.1(c) de Procedimiento Civil, 32 L.P.R.A. Ap. III, también apoya nuestra conclusión al disponer que el recurso de certificación se formaliza cuando el tribunal so-licitante “tenga ante su consideración un caso en el cual surjan cuestiones de derecho local que sean determinantes en la causa de acción”. Es obvio que, dada la transacción del litigio ante el foro federal, dicho tribunal ya no tendrá ante su consideración “un caso” o controversia concreta, mucho menos uno “en el cual surjan cuestiones de derecho local que sean determinantes”. Id. A esos mismos efectos, expresamos en Pan Ame. Comp. Corp. v. Data Gen. Corp., 112 D.P.R. 780, 785-786 (1982), que:
... la certificación no puede eludir el principio fundamental que fija el sentido y propósito de la función judicial, el de que ésta solo puede ejercerse para resolver controversias concretas, reales y efectivas entre litigantes que reclaman derechos opues-tos ante el tribunal. Es necesario, por lo tanto, que la certifica-ción satisfaga cabalmente este principio elemental de justicia-bilidad no solo en nuestro foro, sino, además, en el foro federal.
Las preguntas certificadas deben, pues, ser enmarcadas en un contexto de hechos detallados y específicos y la contestación del tribunal debe ser obligatoria para las partes. (Citas omitidas.) A estos efectos, véase también H.E. Vicente Cuesnongle, O.P. v. D.A.C.O., 119 D.P.R. 457, 462-464 (1987), opinión concurrente.
Por otro lado, al declinar la solicitud de certificación no consideramos pertinente que la cuestión certificada por el foro federal esté planteada también en otro caso pendiente ante nos. Independientemente de si el asunto esté o no pendiente, lo cierto es que una contestación a la pregunta, bajo estas circunstancias, constituiría un ejemplo clásico de una opinión consultiva. Si bien es cierto que un caso no *578es académico cuando la controversia que presenta es capaz de repetirse, pero, por su naturaleza, probablemente elu-dirá la revisión judicial, también es cierto que esta contro-versia no es del tipo que elude la revisión judicial.
Finalmente, coincidimos con el Juez Asociado Señor Re-bollo López cuando éste expresa en su voto particular que la opinión mayoritaria “no resuelve una controversia ni añade nada nuevo o significativo a nuestro acervo jurisprudencial”. (Enfasis suprimido.) Voto concurrente particular, pág. 579. En vista de la transacción entre las partes, la controversia de autos debió resolverse mediante la certificación de una sentencia o una resolución explicada.
— O —